UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported):August 7, 2009 aVINCI MEDIA CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-17288 75-2193593 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11781 South Lone Peak Parkway, Suite 270 Draper, UT 84020 (Address of principal executive offices) (Zip Code) 801-
